DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2020 has been entered.
 Response to Amendment
3.	This Office Action is issued in response to Applicant’s request for continued examination filed on September 21, 2020 in which claims 1-20 are presented for examination.
4.	Claims 1-20 are pending of which claims 1, 8, and 15 are in independent form.
5.	Claims 1, 8, and 15 are amended.
Response to Arguments
6.	Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any 
7.	Applicant’s argue “Applicant respectfully submits that the cited references fail to show or suggest at least the element of “calculating, by a computer-based system, an affinity score of a user representing a value of the user to a provider, the affinity score being calculated based at least in part on at least one of: a spending capability of the user or an average spending amount of the user over a time period,” as recited in amended claim 1”. 	Examiner applied a new reference, to teach, disclose, and suggest, the features that the Applicant’s argued the previous reference does not teach.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-5, 8-12 and 16-19 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more. 
 	Regarding claim 1, the claim recites calculating an affinity score of a user representing a value of the user to a provider, determining the affinity score is greater than a threshold level, provide personalization services to the user, selecting a first link corresponding to a first function, and causing the first link to be presented to the user. The limitations of calculating an affinity score of a user representing a value of the user 
into a practical application, the additional elements of using a processor, media, etc. to perform all the operations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Claims 8 and 15 are rejected similarly.
	Dependent claim 2 depends from claim 1 and recites the same abstract idea as in claim 1. Dependent claims 2 add additional limitations of affinity score is calculating affinity score for authenticating credential for the user. All of these are further recitations of mathematical calculation, an abstract idea. Reciting further abstract ideas does not provide an integration into a practical application or significantly more. Thus, claim 2 is 
	Dependent claims 3, 4, and 5 recite the same abstract idea as in claims 1 and 2. Dependent claims 3, 4, and 5 add additional limitations of providing personalization services to a user based on a clickstream data of a second link corresponding to a second function. This is imply a further recitation of an abstract idea. Reciting further abstract ideas does not provide an integration into a practical application or significantly more. Thus, claim 3 is directed to an abstract idea for essentially the same reasons as in claims 1 and 2.

 	Dependent claim 9 depends from claim 8 and recites the same abstract idea as in claim 8. Dependent claims 9 add additional limitations of affinity score is calculating affinity score for authenticating credential for the user. All of these are further recitations of mathematical calculation, an abstract idea. Reciting further abstract ideas does not provide an integration into a practical application or significantly more. Thus, claim 9 is directed to an abstract idea for essentially the same reasons as in claim 1 as the only additional limitations are entirely mathematical calculations. 	Dependent claims 10, 11, and 12 recite the same abstract idea as in claims 8 and 9. Dependent claims 10, 11, and 12 add additional limitations of providing personalization services to a user based on a clickstream data of a second link corresponding to a second function. This is imply a further recitation of an abstract idea. 
 	Dependent claim 16 depends from claim 15 and recites the same abstract idea as in claim 15. Dependent claims 16 add additional limitations of affinity score is calculating affinity score for authenticating credential for the user. All of these are further recitations of mathematical calculation, an abstract idea. Reciting further abstract ideas does not provide an integration into a practical application or significantly more. Thus, claim 16 is directed to an abstract idea for essentially the same reasons as in claim 15 as the only additional limitations are entirely mathematical calculations. 	Dependent claims 17, 18, and 19 recite the same abstract idea as in claims 15 and 16. Dependent claims 17, 18, and 19 add additional limitations of providing personalization services to a user based on a clickstream data of a second link corresponding to a second function. This is imply a further recitation of an abstract idea. Reciting further abstract ideas does not provide an integration into a practical application or significantly more. Thus, claims 17, 18, and 19 are directed to an abstract idea for essentially the same reasons as in claims 15 and 16.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.12.	Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Himel et al. U.S. 2016/0055160 A1 (hereinafter Himel)in view of Jacobson et al. U.S. 2011/0119593 A1 (hereinafter Jacobson) further in view of Iannaccone et al. U.S. 2017/0345026 A1 (hereinafter Iannaccone).
 	Regarding claim 1, Himel discloses a method comprising: 
determining, by the computer-based system, that the affinity score is greater than a threshold level (Himel 0007] and [0068]-[0069] where users reaction-card (i.e., affinity score) greater than a threshold value determined, e.g., “…each reaction-card having a 
 providing, by the computer-based system and in response to the affinity score being greater than the threshold level, personalization services to the user (Himel [0043] and [0051] wherein the implemented social networking system provide a personalized recommendations (i.e., services) e.g., “…social-networking system 160 may generate and display recommendations in the form of reaction-cards that are personalized or relevant to the user in response to the user performing a particular trigger action on the online social network”), wherein providing the personalization services to the user further comprises:.
selecting, by the computer-based system and based on clickstream data of the user, a first link corresponding to a first function (Himel [0053] where a user provided one or more link to select, e.g., “Each link may be associated with a different page that contains some of the identified resources or content … user may then click on the URL links or otherwise select the content”). 
causing, by the computer-based system, the first link to be presented to the user (Himel [0053] explicitly states “the results of the suggested query can be presented to the user, in the form of one or more reaction-cards, each reaction-card having one or more search results that may include one or more links…”), 
Himel, discloses calculating, by a computer-based system, an affinity score of a user representing a value of the user to a provider the affinity score being calculated based at least in part on at least one of: a spending capability of the user, or an average spending amount of the user over a time period (Himel [Abstract], [0007], and [0067] 
Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, Himel and Iannaccone, calculated the affinity score, wherein the affinity score is calculated in response to the computer-based system authenticating credentials for the user (Himel [0031] wherein a user profile attributes can also include information from the authenticating services from security mechanism embedded in the system). 

Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, Himel and Iannaccone discloses a method, wherein providing the personalization services to the user, further comprises selecting, by the computer-based system and based at least in part on the clickstream data, a second link corresponding to a second function (Himel [0049] wherein the implemented system presenting a first link the a user, e.g., “…Each reaction-card 410 may include one or more links to profile pages associated with the nodes, as well as contextual information about the nodes “). 

Regarding claim 4, the rejection of claim 3 is hereby incorporated by reference, Himel and Iannaccone discloses a method, wherein providing the personalization likely actions a user may take (or may be the subject of) in a given situation”) to select the first link than the second link (Himel [0053] where a user provided one or more link to select, e.g., “Each link may be associated with a different page that contains some of the identified resources or content … user may then click on the URL links or otherwise select the content”). 

Regarding claim 8, Himel discloses a computer-based system, comprising: 
a processor (Himel [Figure 8, element 802]); 
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor (Himel [0088] and [Figure 8, element 802 and 804]), cause the processor to perform operations comprising: 
determining, by the processor, that the affinity score is greater than a threshold level (Himel 0007] and [0068]-[0069] where users reaction-card (i.e., affinity score) greater than a threshold value determined, e.g., “…each reaction-card having a reaction-card score greater than a threshold reaction-card score to the first user for display on a page currently accessed by the first user”); and
providing, by the processor and in response to the affinity score being greater than the threshold level, personalization services to the user (Himel [0043] and [0051] wherein the implemented social networking system provide a personalized recommendations (i.e., services) e.g., “…social-networking system 160 may generate and display recommendations in the form of reaction-cards that are personalized or 
selecting, by the computer-based system and based at least in part on clickstream data of the user, a first link corresponding to a first function (Himel [0053] where a user provided one or more link to select, e.g., “Each link may be associated with a different page that contains some of the identified resources or content … user may then click on the URL links or otherwise select the content”). 
causing, by the computer-based system, the first link to be presented to the user (Himel [0053] explicitly states “the results of the suggested query can be presented to the user, in the form of one or more reaction-cards, each reaction-card having one or more search results that may include one or more links…”) 
Himel discloses calculating, by a computer-based system, an affinity score of a user representing a value of the user to a provider the affinity score being calculated based at least in part on at least one of: a spending capability of the user, or an average spending amount of the user over a time period (Himel [Abstract], [0007], and [0067] where a reaction-card score calculated. Examiner interpret reaction-card, as equivalent with affinity score. The Applicant written disclosure, (See [0028]) describe “affinity score” may be calculated, as “variety of factors including, demographic data and click stream data stored in the attribute repository. In various embodiments, the factors may include the frequency with which the user visits the content provider’s site, the user’s spend capability, and the user’s average monthly spend”. Similarly, Himel’s reaction-card is based on users reaction factors). 

 It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination of Himel with grouping users into multidimensional tiers based on similarity to a group of seed users as taught by Iannaccone.  Doing so would have the targeting criteria allow an advertiser to identify users having specific characteristics, simplifying subsequent distribution of content to different users.

Regarding claim 9, the rejection of claim 8 is hereby incorporated by reference, Himel and Iannaccone discloses a computer-based system, wherein the affinity score is calculated in response to the computer-based system authenticating credentials for the user (Himel [0031] wherein a user profile attributes can also include information from the authenticating services from security mechanism embedded in the system). 

one or more links to profile pages associated with the nodes, as well as contextual information about the nodes “).

Regarding claim 11, the rejection of claim 10 is hereby incorporated by Himel and Iannaccone discloses a computer-based system, wherein providing the personalization services to the user further comprises determining, by the processor, that the user is more likely (Himel [0077] e.g., “…predict the likely actions a user may take (or may be the subject of) in a given situation”)to select the first link than the second link (Himel [0053] where a user provided one or more link to select, e.g., “Each link may be associated with a different page that contains some of the identified resources or content … user may then click on the URL links or otherwise select the content”). 

	Regarding independent claim 15, 
Claim 15 is similar in scope to claim 1 and rejected under a similar rational.

Regarding dependent claim 16, Claim 16 is similar in scope to claim 2 and rejected under a similar rationale.

Regarding dependent claim 17, Claim 17 is similar in scope to claim 3 and rejected under a similar rationale.
Regarding dependent claim 18, Claim 18 is similar in scope to claim 4 and rejected under a similar rationale.

4.	Claims 5, 7, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Himel et al. U.S. 2016/0055160 A1 (hereinafter Himel) in view of Iannaccone et al. U.S. 20170345026 A1 (hereinafter Iannaccone) as applied to claims 1-4, 8-11, and 15-18 above, and further in view of Bryar et al. U.S. Patent 8,225,195 B1 (hereinafter Bryar).
	Regarding claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Himel and Iannaccone discloses plurality of links (Jacobson [Abstract] and [0009]). But does not clearly disclose the first link to be presented in a greater size than the second link.
However, Bryar discloses a method, wherein providing the personalization services to the user further comprises causing, by the computer-based system, the first link to be presented in a greater size than the second link (Bryar [Abstract], [col. 2, lines 21-33 & 46-55], [col. 26, 56-58], and [col. 28, lines 52-67] where links in the implemented system displayed at varying prominence (standing out so as to be seen easily) e.g., “Moreover, different kinds of link prominences (i.e., first link and second link), such as color, font size, motion, etc., may be used simultaneously or separately so 

Regarding claim 12, the rejection of claim 11 is hereby incorporated by reference, Himel, Iannaccone and Bryar discloses a computer-based system, wherein providing the personalization services to the user further comprises presenting, by the processor, the first link in a greater size than the second link (Bryar [Abstract], [col. 2, lines 21-33 & 46-55], [col. 26, 56-58], and [col. 28, lines 52-67] where links in the implemented system displayed at varying prominence (standing out so as to be seen easily) e.g., “Moreover, different kinds of link prominences (i.e., first link and second link), such as color, font size, motion, etc., may be used simultaneously or separately so that multiple link paths can co-exist”.  Links may assigned various values (i.e., increasing and decreasing prominence) e.g., “…For example, in an embodiment in 

Regarding claim 19, the rejection of claim 18 is hereby incorporated by reference, Himel, Iannaccone and Bryar discloses an article of manufacture, wherein providing the personalization services to the user further comprises: causing, by the computer-based system, the first link to be presented in a greater size than the second link (Bryar [Abstract], [col. 2, lines 21-33 & 46-55], [col. 26, 56-58], and [col. 28, lines 52-67] where links in the implemented system displayed at varying prominence (standing out so as to be seen easily) e.g., “Moreover, different kinds of link prominences (i.e., first link and second link), such as color, font size, motion, etc., may be used simultaneously or separately so that multiple link paths can co-exist”.  Links may assigned various values (i.e., increasing and decreasing prominence) e.g., “…For example, in an embodiment in which link prominence varies both by color and by font size, each link may have two associated prominence values, each with its own associated methodology for increasing and decreasing prominence”).

13.	Claims 6, 7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Himel et al. U.S. 2016/0055160 A1 (hereinafter Himel) in view of Iannaccone et al. U.S. 20170345026 A1 (hereinafter Iannaccone) as applied to claims 1-4, 8-11, and 15-18 above further in view of Bryar et al. U.S. Patent 8,225,195 B1 .

Regarding claim 6, the rejection of claim 5 is hereby incorporated by reference, Himel, Iannaccone and Bryar does not clearly discloses a method, wherein providing the personalization services to the user further comprises: 	 determining, by the computer-based system, an available display area on a device of the user; and
calculating, by the computer-based system, a first size of the first link and a second size of the second link, such that the first link and the second link fill the available display area. 
However, Lavonen determining, by the computer-based system, an available display area on a device of the user (Lavonen [0016] where the system provides content display area); and 
calculating, by the computer-based system, a first size of the first link and a second size of the second link, such that the first link and the second link fill the available display area (Lavonen [0035] where containers with associated link calculated for their available are for display). 
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combined teachings of Himel, Iannaccone and Bryar with display area wide control area as taught by Lavonen. Doing so would have the method involves obtaining information 

Regarding claim 7, the rejection of claim 6 is hereby incorporated by reference, Himel, Iannaccone, Bryar and Lavonen discloses a method, wherein the first size is proportional to a first likelihood that the user is going to select the first link, and wherein the second size is proportional to a likelihood that the user is going to select the second link (Bryar [col. 18, line 67 – col. 19, lines 1-3] e.g., “Moreover, the prominence at which a hyperlink is displayed may be increased or decreased to a different level of prominence depending on the prominence data considered” . See also [col. 6, lines 39-42] e.g., “Moreover, the prominence at which a hyperlink is displayed may be increased or decreased to a different level of prominence depending on the prominence data considered” proportional where a user provided one or more link to select, e.g., “Each link may be associated with a different page that contains some of the identified resources or content … user may then click on the URL links or otherwise select the content”).


Regarding claim 13, the rejection of claim 12 is hereby incorporated by reference, Himel Iannaccone Bryar and Lavonen discloses a computer-based system, wherein providing the personalization services to the user further comprises:
determining, by the processor, an available display area on a device of the user (Lavonen [0016] where the system provides content display area); and 


Regarding claim 14, the rejection of claim 13 is hereby incorporated by reference, Himel, Iannaccone Bryar and Lavonen discloses a computer-based system, wherein the first size is proportional to a first likelihood that the user is going to select the first link, and wherein the second size is proportional to a second likelihood that the user is going to select the second link (Lavonen [0035] and [0037] where the ribbon (graphical control element) includes proportional size of link to a user).
Regarding claim 20, the rejection of claim 19 is hereby incorporated by reference, Himel, Iannaccone, Bryar and Lavonen discloses an article of manufacture, wherein providing the personalization services to the user further comprises:  	determining, by the computer-based system, an available display area on a device of the user (Lavonen [0016] where the system provides content display area); and 
calculating, by the computer-based system, a first size of the first link and a second size of the second link, such that the first link and the second link fill the available display area (Lavonen [0035] where containers with associated link calculated for their available are for display).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145